Citation Nr: 0920338	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a right hip 
disability.  

3.  Entitlement to an increased evaluation for a service 
connected disability of the spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
January 1968 and from January 1976 to January 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer.  A transcript of that 
hearing is of record.  


FINDING OF FACT

In May 2009, prior to the promulgation of a decision in the 
appeal, the veteran stated that he did not want to continue 
any appeal as to any issue.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to service connection for right hip 
and right back disabilities and entitlement to an increased 
evaluation for a service connected disability of the spine 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In a writing received by the Board in May 2009, the veteran 
clearly indicated that he wished to withdraw his appeal 
pending before the Board.  In that writing he stated "I do 
not wish to continue any appeals on any issues.  If I have an 
appeal pending please cancel as I do not want to continue any 
appeals."  At the time, the only issues for which there was 
a pending appeal to the Board were those regarding service 
connection for right knee and right hip disabilities and for 
an increased rating for a service connected disability of the 
spine The Board had not promulgated a decision as to those 
issues.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration with regard to those 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal and the appeal is dismissed.

ORDER

The appeal is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


